Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 9 recites the limitations of the substrate is a silicon-on-insulator (SOI) substrate, and a recess is formed in the SOI substrate; and a photonic die, wherein: the photonic die is joined to the substrate within the recess; the photonic die comprises a waveguide; and a bonding surface of the photonic die is bonded to the substrate, and the waveguide of the photonic die is defined on an opposite surface of the photonic die from the bonding surface. The closest prior art references US 6888989 and US 8768123 disclose  bonding structures on the same side of the chip surfaces in which waveguides are located, with corresponding pillars and indentations in the substrate and the chip being bonded, providing both vertical and lateral alignment. There is not teaching or recitation of bonding the photonic die such that the waveguide of the photonic is on a surface opposite to the waveguide of the substrate. Claims 10-15, 18, 23-28, 29, and 30 depend from this claim and are allowable for at least that reason.
For reasons for allowance for claims 16 and 20-22 please see the office action dated 12/08/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897